DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPGPUB DOCUMENT: 2014/0110730, hereinafter Lee) in view of Seo (USPGPUB DOCUMENT: 2016/0232838, hereinafter Seo).

Re claim 1 Lee discloses in Fig 1 a semiconductor device package comprising:
a substrate(170) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 170 since a substrate may be one layer underneath another layer that provides support and since 170 provides the surface of which something is supported by, 170 may be interpreted as a ‘substrate’);
a plurality of semiconductor structures(101/103) disposed on the substrate(170), wherein the semiconductor structure is disposed on the substrate(170) and includes a first conductivity-type semiconductor layer(112), a second conductivity-type semiconductor layer(116), and an active layer(114) disposed between the first conductivity-type semiconductor layer(112) and the second conductivity- type semiconductor layer;
a plurality of first interconnection lines(121/122/126) disposed between the substrate(170) and the plurality of semiconductor structures(101/103) and electrically connected to the first conductivity-type semiconductor layer(112);
a plurality of second interconnection lines(124/123/125) disposed between the substrate(170) and the plurality of semiconductor structures(101/103) and electrically connected to the second conductivity-type semiconductor layer(116);
a first insulating layer(151/155/156)  disposed between the first interconnection line(121/122) and the second interconnection line(124/123/125);
a first pad(171) each electrically connected to the first interconnection line(121/122); and
a second pad(173) each electrically connected to the second interconnection line(124/123/125),
wherein, among the plurality of first interconnection lines(121/122/126), an area of a region, in which the first interconnection line(121/122) having a greatest length extending in a first direction(left/right) overlaps(as viewed from the top) (from the plan view) the semiconductor structure electrically connected thereto, is greater than an area of a region in which the first interconnection line(126) having a smallest length extending in the first direction(left/right) overlaps(as viewed from the top) the semiconductor structure electrically connected thereto (121/122 has a greatest length in the left/right direction greater than 126 in the left/right direction).

Lee does not disclose a plurality of first pads; a plurality of second pads

Seo discloses in Figs 1-5 a plurality of first pads (1211)[0059]; a plurality of second pads (1213)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Seo to the teachings of Lee in order to provide a high-speed interface [0011, Seo]

Re claim 2 Lee and Seo disclose the semiconductor device package of claim 1, wherein, in the plurality of first interconnection lines(121/122/126), as a length extending in the first direction(left/right) is increased, the area of the region overlapping the electrically connected semiconductor structure is also increased (since the area of the region is based on the length versus width, once the length is increased the area of the region overlapping the electrically connected semiconductor structure is also increased).

Re claim 3 Lee and Seo disclose the semiconductor device package of claim 1, wherein the first interconnection line(121/122/126) includes a first through-portion(126), which passes through (by way of 126) the active layer(114), the second conductivity-type semiconductor layer(116), and the first insulating layer(151/155/156)  and is electrically connected (by way of 126) to the first conductivity-type semiconductor layer(112), and a first end portion (121) which extends to an edge of the substrate(170),
the second interconnection line(124/123/125) includes a second end portion(125) extending to the edge of the substrate(170), and
the first end portion (121) and the second end portion(125) are disposed to protrude further toward the edge of the substrate(170) than an edge of the semiconductor structure (see Fig 1).

Re claim 4 Lee and Seo disclose the semiconductor device package of claim 1, wherein the plurality of first interconnection lines(121/122/126) include a ffirst-la interconnection line(leftmost 126), a first-1b interconnection line(leftmost 122), a first-l1c interconnection line(leftmost 121), and a first-1d interconnection line(middle 121) disposed below the plurality of semiconductor structures(101/103) which are in series[0094 of Lee] in the first direction(left/right), wherein the ffirst-la interconnection line(leftmost 126), the first-1b interconnection line(leftmost 122), the first-1c interconnection line, and the first-1d interconnection line(middle 121) are sequentially disposed (see Fig 1 of Lee) in a second direction(up/down),
a length in the first direction(left/right) is great in order from the ffirst-la interconnection line(leftmost 126), the first-1d interconnection line(middle 121), the first-1b interconnection line(leftmost 122), to the first-1c interconnection line,
the area of the region overlapping the electrically connected semiconductor structure is great in order from the first-1a interconnection line, the first-1d interconnection line(middle 121), the first-1b interconnection line(leftmost 122), to the first-1c interconnection line, and
the second direction(up/down) is a direction perpendicular to the first direction(left/right). 

Re claim 5 Lee and Seo disclose the semiconductor device package of claim 4, wherein the ffirst-la interconnection line(leftmost 126) overlaps(as viewed from the top) the plurality of semiconductor structures(101/103) in series[0094 of Lee] in the first direction(left/right) and includes a first protrusion and a second protrusion (see Fig 1 which shows 126 protruding in the up/down direction) which protrude in the second direction(up/down),
the first protrusion overlaps(as viewed from the top) the first-1b interconnection line(leftmost 122) in the first direction(left/right), and
the second protrusion overlaps(as viewed from the top) the first-1b interconnection line(leftmost 122), the first-1c interconnection line, and the first-1d interconnection line(middle 121) in the first direction(left/right).

Re claim 6 Lee and Seo disclose the semiconductor device package of claim 5, wherein the first-1b interconnection line(leftmost 122) includes a third protrusion (since 122 is 3-dimensional and extends in the up/down direction, this may be interpreted as having a third protrusion in the up/down direction) protruding in the second direction(up/down), and
the third protrusion overlaps(as viewed from the top) the first-1¢ interconnection line, the first-1d interconnection line(middle 121), and the first-1a interconnection line in the first direction(left/right).

Re claim 7 Lee and Seo disclose the semiconductor device package of claim 6, wherein the first-1d interconnection line(middle 121) includes a fourth protrusion(since 121 is 3-dimensional and extends in the up/down direction, this may be interpreted as having a third protrusion in the up/down direction) protruding in the second direction(up/down), and
the fourth protrusion overlaps(as viewed from the top) the first-lc interconnection line, the first-1b interconnection line(leftmost 122), and the first-1a interconnection line in the first direction(left/right).

Re claim 8 Lee and Seo disclose the semiconductor device package of claim 1, 

Lee and Seo do not disclose wherein a width ratio of a maximum width of the semiconductor structure in a second direction(up/down) to a maximum width of the first interconnection line(121/122) in the second direction(up/down), which overlaps(as viewed from the top) the semiconductor structure in the second direction(up/down), is in a range of 1:0.7 to 1:0.9.



Although the combination of Lee and Seo do not disclose wherein a width ratio of a maximum width of the semiconductor structure in a second direction to a maximum width of the first interconnection line(121/122) in the second direction(up/down), which overlaps(as viewed from the top) the semiconductor structure in the second direction(up/down), is in a range of 1:0.7 to 1:0.9, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  a width ratio of a maximum width of the semiconductor structure in a second direction to a maximum width of the first interconnection line(121/122) in the second direction(up/down), which overlaps(as viewed from the top) the semiconductor structure in the second direction(up/down), is in a range of 1:0.7 to 1:0.9 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the light emitting characteristics [0032]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 13 Lee discloses in Fig 1 a display apparatus comprising:
a semiconductor device package which includes a substrate(170), a plurality of semiconductor structures(101/103) disposed on the substrate(170) and each including a first conductivity-type semiconductor layer(112), a second conductivity-type semiconductor layer(116), and an active layer(114) disposed between the first conductivity-type semiconductor layer(112) and the second conductivity-type semiconductor layer, a plurality of first interconnection lines(121/122/126) disposed between the substrate(170) and the plurality of semiconductor structures(101/103) and electrically connected to the first conductivity-type semiconductor layer(112), a plurality of second interconnection lines(124/123/125) disposed between the substrate(170) and the plurality of semiconductor structures(101/103) and electrically connected to the second conductivity-type semiconductor layer(116), a first insulating layer(151/155/156)  disposed between the first interconnection line(121/122) and the second interconnection line(124/123/125), a first pad(171) each electrically connected to the first interconnection line(121/122), and second pad(173) each electrically connected to the second interconnection line(124/123/125), wherein, among the plurality of first interconnection lines(121/122/126), an area of a region, in which the first interconnection line(121/122) having a greatest length extending in a first direction(left/right) overlaps(as viewed from the top) (from the plan view) the semiconductor structure electrically connected thereto, is greater than an area of a region in which the first interconnection line(126) having a smallest length extending in the first direction(left/right) overlaps(as viewed from the top) the semiconductor structure electrically connected thereto (121/122 has a greatest length in the left/right direction greater than 126 in the left/right direction);



Lee does not disclose a plurality of first pads; a plurality of second pads; a plurality of data lines (DL in Fig 1 of Seo) connected to the plurality of first interconnection lines(121/122/126);
a plurality of scan lines(SL in Fig 1 of Seo) connected to the plurality of second interconnection lines(124/123/125);
a first driving unit (left 121 in Fig 1 of Seo) connected to the plurality of data lines (DL in Fig 1 of Seo) to provide a first control signal(control signal from left 121 of Seo)[0087];
a second driving unit (right 121 in Fig 1 of Seo) connected to the plurality of scan lines(SL in Fig 1 of Seo) to provide a second control signal(control signal from right 121 of Seo)[0087]; and
a controller(310 in Fig 1 of Seo) configured to determine the number of time divisions according to input data to provide the first control signal(control signal from left 121 of Seo)[0087] and the second control signal(control signal from right 121 of Seo)[0087] to the first driving unit and the second driving unit (right 121 in Fig 1 of Seo). 


Seo discloses in Figs 1-5 a plurality of first pads (1211)[0059]; a plurality of second pads (1213); a plurality of data lines (DL in Fig 1 of Seo) connected to the plurality of first interconnection lines(121/122/126);
a plurality of scan lines(SL in Fig 1 of Seo) connected to the plurality of second interconnection lines(124/123/125);
a first driving unit (left 121 in Fig 1 of Seo) connected to the plurality of data lines (DL in Fig 1 of Seo) to provide a first control signal(control signal from left 121 of Seo)[0087];
a second driving unit (right 121 in Fig 1 of Seo) connected to the plurality of scan lines(SL in Fig 1 of Seo) to provide a second control signal(control signal from right 121 of Seo)[0087]; and
a controller(310 in Fig 1 of Seo) configured to determine the number of time divisions according to input data (310 generates a control signal for controlling the driving timing of the driving ICs 121, and transmits the data signal, this may be interpreted as determine the number of time divisions according to input data since 310 sends a data signal based on the driving time signal inputs)[0054 of Seo] to provide the first control signal(control signal from left 121 of Seo)[0087] and the second control signal(control signal from right 121 of Seo)[0087] to the first driving unit and the second driving unit (right 121 in Fig 1 of Seo). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Seo to the teachings of Lee in order to provide a high-speed interface [0011, Seo]



Re claim 14 Lee and Seo disclose the display apparatus of claim 13, wherein an area of a region overlapping the electrically connected semiconductor structure may also be increased as a length extending in the first direction(left/right) of the plurality of first is increased(since the area of the region is based on the length versus width, once the length is increased the area of the region overlapping the electrically connected semiconductor structure is also increased).

Re claim 15 Lee and Seo disclose the display apparatus of claim 13, wherein the semiconductor structure may include a first conductivity-type semiconductor layer(112), a second conductivity-type semiconductor layer(116), and an active layer(114) disposed between the first conductivity-type semiconductor layer(112) and the second conductivity-type semiconductor layer(116),
wherein the first interconnection line(121/122) may include a first through-portion(126) which passes through the active layer(114), the second conductivity-type semiconductor layer(116), and the first insulating layer(151/155/156)  and is electrically connected to the first conductivity-type semiconductor layer(112), and a first end portion (121) which extends to an edge of the substrate(170), and

wherein the second interconnection line(124/123/125) may include a second end portion(125) extending to the edge of the substrate(170).

Re claim 16 Lee and Seo disclose the display apparatus of claim 15, wherein the first end portion (121) and the second end portion(125) may be disposed to protrude further toward the edge of the substrate(170) than an edge of the semiconductor structure (see Fig 1).

Re claim 17 Lee and Seo disclose the display apparatus of claim 15,

Lee and Seo do not dislcose wherein a width ratio of a maximum width of the semiconductor structure in a second direction(up/down) to a maximum width of the first interconnection line(121/122) in the second direction(up/down), which overlaps(as viewed from the top) the semiconductor structure in the second direction(up/down), may be in a range of 1:0.7 to 1:0.9.



Although the combination of Lee and Seo do not dislcose wherein a width ratio of a maximum width of the semiconductor structure in a second direction(up/down) to a maximum width of the first interconnection line(121/122) in the second direction(up/down), which overlaps(as viewed from the top) the semiconductor structure in the second direction(up/down), may be in a range of 1:0.7 to 1:0.9, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein a width ratio of a maximum width of the semiconductor structure in a second direction(up/down) to a maximum width of the first interconnection line(121/122) in the second direction(up/down), which overlaps(as viewed from the top) the semiconductor structure in the second direction(up/down), may be in a range of 1:0.7 to 1:0.9 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the light emitting characteristics [0032]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 18 Lee and Seo disclose the display apparatus of claim 15, further comprising a channel (since left 118 is an oxide it may be interpreted as a channel)[0043] layer disposed to expose portions of the first conductivity-type semiconductor layer(112) and the second conductivity-type semiconductor layer(116) between the substrate(170) and the semiconductor structure.

Re claim 19 Lee and Seo disclose the display apparatus of claim 15, wherein the first electrode(middle 123) may be disposed on the first conductivity-type semiconductor layer(112) exposed by the channel (since left 118 is an oxide it may be interpreted as a channel)[0043] layer, and the second electrode(right 124) may be disposed on the second conductivity-type semiconductor layer(116) exposed by the channel (since left 118 is an oxide it may be interpreted as a channel)[0043] layer.

Re claim 20 Lee and Seo disclose the display apparatus of claim 13, wherein the semiconductor device package may include a plurality of first pads(171) each electrically connected to the first interconnection line(121/122), and a plurality of second pads(173) each electrically connected to the second interconnection line(124/123/125). 



Claim Objections
Claim 9 (and dependent claims 10-12) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 9 would be allowable based on the following limitation: wherein the first pad includes a first region, which passes through the first insulating layer and is electrically connected to the first end portion, and a second region which extends from the first region and protrudes on the edge of the substrate, and the semiconductor device package further includes a channel layer disposed to expose portions of the first conductivity-type semiconductor layer and the second conductivity-type semiconductor layer between the substrate and the semiconductor structure, a first electrode disposed on the first conductivity-type semiconductor layer exposed by the channel layer, and a second electrode disposed on the second conductivity-type semiconductor layer exposed by the channel layer, wherein the first pad, the channel layer, and the first end portion overlap each other at the edge of the substrate, the second pad, the channel layer, and the second end portion overlap each other at the edge of the substrate, and the first insulating layer is disposed to cover the channel layer and the second interconnection line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819